Maddox, J. S. C.
The question presented on the preliminary motion to dismiss must await the taking of proof as to the facts alleged in the petition, since the transferee, by her denial of knowledge or information sufficient to form a belied as to such alleged violations has put the petitioner to his proof thereof, and again she affirmatively alleges that if committed, such violations were so committed without her knowledge or consent.
If she took the certificate with knowledge of the taint, it may possibly have some bearing upon her right to continue a traffic which her transferer had lost the right to by reason of his acts and omissions. The determination of that question had better be made with all the facts and proofs before the court, and hence the motion is denied.
Let a reference be had to take the testimony.
Let order be entered referring the matter to Frederick T. Lyke to take proofs and report the evidence to the court.